Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 8/6/2021.
2.	Claims 1-10, 12-15 and 17-22 are pending in this application. Claims 1, 12 and 17 are independent claims. In the instant Amendment, claims 1, 2, 4, 12, 13, 17, 18 and 20 were amended, claims 11 and 16 were canceled and claims 21 and 22 were added. This action is made Final.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly added limitation in claim 1: “wherein the data is an identifier of video information being viewed by the person;” claims 12 and 17: “wherein the data is a type of television show being watched by the person;” and claims 21 and 22 “wherein the video information/television show is being viewed/watched by the person concurrently with the determining of the emotional state of the person;” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-10, 12-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al (“Penilla” US 10,453,453) in view of Holmdahl et al (“Holmdahl” US 2012/0324493).

Regarding claim 1, Penilla discloses (e.g., a computer system for identifying user tone of voice and using the information to identify a voice profile for selecting computer responses tailored to respond to the user's voice input in a way that respects or understands the user's possible mood or possible state of mind; see fig 2) a computer-implemented method comprising:
retrieving, by a computer device, data of a person, the data being retrieved from sensors that collect the data (see col. 17, lines 38-42; “the analysis of voice, analysis of touch, analysis of gestures, analysis of facial recognition, and other combined biometric analysis will allow the vehicle to provide the most optimal vehicle response, and input”);
determining, by the computer device, an emotional state of the person based on the data; comparing, by the computer device, question information of a question to the emotional state; and determining, by the computer device, if a particular time is a preferred time to ask the user the question based on the results of the comparing (see col. 22, line 63 to col. 24, line 67; "The templates can be saved in memory of the vehicle, and utilized when determining whether the user is in a particular state of mood…Once the vehicle is in normal use, as commands, inputs or response are provided to the vehicle, the vehicle can refine the response for the user, e.g., the user profile…if threshold percentage of conditions exist, the electronics/systems of the vehicle can provide verbal feedback/output to the user”). 


Regarding claim 2, Penilla discloses further comprising: generating, by the computer device, a profile of the person based on the data and responses to questions asked concurrently with the data; and comparing, by the computer device, the emotional state and the profile, wherein the determining if the particular time is the preferred time is also based on the results of the comparing of the emotional state and the profile (see fig 25 and col. 53, line 27 to col. 54, line 10; “Voice profiles to vehicle response mapping 2416 is also stored or processed, along with learning logic 2418. In one embodiment, tone identifiers (IDs) are used for specific voice profiles. Thus, based on the user voice input, the tone is identified along with a corresponding voice profile. Using the voice profile, it is possible to map to a vehicle response. Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 3, Penilla discloses wherein the profile includes a pattern of behavior of the person (see fig 2, 131). 

Regarding claim 4, Penilla discloses further comprising: asking, by the computer device, the person the question after the determining if the particular time is the preferred time results in a determination that it is the preferred time; and receiving, by the computer device, a response to the question from the person, wherein the pattern of behavior includes (i) prior responses to prior questions, and (ii) the data concurrent with the prior responses (see col. 2, lines 25-60 “a user's tone of voice is analyzed to determine matches in predefined tones. The tones, in some embodiments, are matched to voice profiles that determine or correlate to a selected vehicle response”). 

Regarding claim 5, Penilla discloses further comprising: asking, by the computer device, the person the question after the determining if the particular time is the preferred time results in a determination that it is the preferred time; receiving, by the computer device, a response to the question from the person; and updating, by the computer device, the profile with the response (see fig 25 and col. 53, line 27 to col. 54, line 10; “Voice profiles to vehicle response mapping 2416 is also stored or processed, along with learning logic 2418. In one embodiment, tone identifiers (IDs) are used for specific voice profiles. Thus, based on the user voice input, the tone is identified along with a corresponding voice profile. Using the voice profile, it is possible to map to a vehicle response. Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 6, Penilla discloses wherein the determining if the particular time is the preferred time is also based on time of day (see fig 25 and col. 53, line 27 to col. 54, line 10; “Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 7, Penilla discloses wherein the determining if the particular time is the preferred time is also based on day of the week (see fig 25 and col. 53, line 27 to col. 54, line 10; “Over time, these inputs can be refined using learning logic, so that the response can change or mold as the user's behavior changes, e.g., as the user ages or as the user's day is going, or based on time of day, based on type of month, or simply because the user changes his behavior.”). 

Regarding claim 8, Penilla discloses further comprising: gathering, by the computer device, social network data related to the person, wherein the determining if the particular time is the preferred time is also based on the social network data (see col. 48, lines 1-19 “social network website” and col. 69, line 44 to col. 70, line 11; e.g., real-time data is obtained from cloud processing; including social media data). 

Regarding claim 9, Penilla discloses wherein the social network data includes content being viewed by the person at the particular time (see col. 48, lines 1-19 “social 

Regarding claim 10, Penilla discloses further comprising: asking, by the computer device, the person the question after the determining if the particular time is the preferred time results in a determination that it is the preferred time; and receiving, by the computer device, a response to the question from the person (see col. 22, line 63 to col. 24, line 67; "The templates can be saved in memory of the vehicle, and utilized when determining whether the user is in a particular state of mood…Once the vehicle is in normal use, as commands, inputs or response are provided to the vehicle, the vehicle can refine the response for the user, e.g., the user profile…if threshold percentage of conditions exist, the electronics/systems of the vehicle can provide verbal feedback/output to the user”). 

	Claims 12-15 are similar in scope to claims 1-2, 5 and 8 respectively, and are therefore rejected under similar rationale. In addition, discloses video can be television show (see paragraph [0008] where watching a television show is discussed).

Claims 17-19 are similar in scope to claims 1-3 respectively, and are therefore rejected under similar rationale. In addition, discloses video can be television show (see paragraph [0008] where watching a television show is discussed).



Regarding claim 21, discloses wherein the video information is being viewed by the person concurrently with the determining of the emotional state of the person (see paragraph [0008] where watching a television show is discussed).

Regarding claim 22, discloses wherein the television show is being watched by the person concurrently with the determining of the emotional state of the person (see paragraph [0008] where watching a television show is discussed).

Response to Arguments
6.	Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Aimone et al (US 2014/0223462) teach in para [0213] and [0072] "A semantic analyzer may be used to determine the emotional tone of the post. The user's brainwaves may be analyzed and compared to the text."

Gates et al (US 10,514,766) teach “generate a user-specific emotional state profile, wherein generating the user-specific emotional state profile comprises comparing the user's behavior against the generic model (see claim 15).”



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174